Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn (US Pub 20110236715) in view of Hassan (US Pub 20140170434).
Regarding claims 1-6, 12-13, 15-18: Polcyn teaches a coated article comprising a glass substrate and a coating thereon. The coating comprises (all directly over)
D1/M1 /P1/D2//M2/P2/D3/M3/P3/D4
Polcyn teaches that at least one of their metallic layers is discontinuous and the others can be continuous as desired (see 0058-0061).
Polcyn teaches that their metal layers can include Ag (see 0065, 0070, 0074) but fail to teach said silver being doped and leaving Ag in an amount as claimed. However, Polcyn does not place limits on their silver metallic layers and instead, only generally teach a low e coating comprising silver layers and it is noted that the dielectric immediately below the silver metallic layers can be an oxide layer. 
As Hassan, who similarly disclose a low e coating comprising silver layers, teaches that it is desirable to dope silver based metallic layers with less than 10wt% of at least one of Mn, Fe, Zn, etc. for enhanced bonding with an underlying oxygen layer (0047, 0073), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include their Ag metallic layers being doped with less than 10wt% of at least one of Mn, Fe, Zn, etc. for enhanced bonding with an underlying oxygen layer. 
The Ag layers being doped with less than 10wt% of Mn, Fe, Zn, etc. will leave the remaining (i.e. 90-100%) being Ag which overlaps the range claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 7-10, 19 and 20: The primer layers can comprise titanium, NiCr alloy, etc. (0041, 0046 0050, 0060, 0071, 0075), each dielectric layer comprises a metal oxide as claimed (see Tables) and more specifically, can each comprise at least two different metal oxide filmed in direct contact with each other (see Tables).
Regarding claim 14: The substrate can be an IG unit (see 0019). 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Medwick (US Pub 20160223729) in view of Hassan (US Pub 20140170434).
Regarding claims 1-6, 11-13, 15-18: Medwick teaches a coated article comprising a glass substrate and a coating thereon. The coating comprises (all directly over)
D1/M1 /P1/D2//M2/P2/D3/M3/P3/D4/M4/P4/D5
Medwick teaches that at least one of their metallic layers is discontinuous and the others can be continuous as desired (see 0003, 0057-0058).
Medwick teaches that their metal layers can include silver (0062) but fail to teach said silver being doped, leaving Ag in an amount as claimed. However, Medwick does not place limits on their silver metallic layers and instead, only generally teach a low e coating comprising silver layers and it is noted that the dielectric immediately below the silver metallic layers can be an oxide layer. 
As Hassan, who similarly disclose a low e coating comprising silver layers, teaches that it is desirable to dope silver based metallic layers with less than 10wt% of at least one of Mn, Fe, Zn, etc. for enhanced bonding with an underlying oxygen layer (0047, 0073), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include their Ag metallic layers being doped with less than 10wt% of at least one of Mn, Fe, Zn, etc. for enhanced bonding with an underlying oxygen layer. 
The Ag layers being doped with less than 10wt% of Mn, Fe, Zn, etc. will leave the remaining (i.e. 90-100%) being Ag which overlaps the range claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 7-10, 19 and 20: The primer layers can comprise titanium, etc. (0068), each dielectric layer comprises a metal oxide as claimed and more specifically, can each comprise at least two different metal oxide filmed in direct contact with each other (see 0048-0121).
Regarding claim 14: The substrate can be an IG unit (see 0009). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. USPN 10,921,495. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
Applicant’s arguments filed July 25, 2022 have been considered but are not persuasive.
In summary, Applicants argue that it would not be obvious to modify Polcyn or Medwick with the teaching of Hassan because Hassan, as shown by Fig. 1A and 1B is only teaching a single silver layer and not multiple silver layers, each separated by dielectrics.
This is not persuasive. Initially, although Hassan’s Fig. 1A and 1B is a coating including a single IR silver layer between two dielectric stacks, the Examiner draws attention to Hassan, specifically par. 0051, that discloses that instead, their coating can be a double or triple layer stack having multiple IR reflecting layers. The Examiner takes official notice that it is readily understood in the art that double stacks indicate two IR layers, each separated by dielectrics (alternating) and a triple stack indicate three IR layers, each separated by dielectrics (alternating). As such, Applicants argument is not persuasive.
However, the Examiner would like to additionally note that even if Hassan only taught a coating including a single IR layer as argued, the argument that it would not have been obvious to combine with Polcyn or Medwick would still not be obvious. Specifically, regardless of how many IR layers are taught in Polcyn and Medwick, each of the IR layers is a silver layer with an oxide dielectric layer underneath. Given that Hassan teaches that doping an IR layer of silver that has an oxide dielectric layer underneath is desirable as it enhances bonding between the Ag and the underlying oxide layer, it would have been obvious to one having ordinary skill to dope each of Polcyn’s and Medwick’s IR Ag metallic layers as taught by Hassan for enhanced bonding between the Ag and underlying oxygen layers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784